 



Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is made as of November 15, 2019 (the
“Effective Date”), by and between DPW Holdings, Inc., a Delaware corporation
(the “Company”) and ______________, a Delaware corporation (the “Investor”).

 

WHEREAS, the Company issued to the Investor those certain Promissory Notes (i)
in the original principal amount of $575,000 issued on May 10, 2019, and (ii) in
the original principal amount of $230,000 issued on May 21, 2019 (collectively,
the “Original Note”);

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Company and the Investor desire to enter into a transaction wherein the Company
shall issue the Investor a new Convertible Promissory Note in the principal
amount of $935,772.23, including a default premium of $130,772.23 (the “Default
Premium”), as reduced pursuant to the terms hereof pursuant to prepayment or
otherwise, the “Principal”, in the form attached hereto as Exhibit A (the “New
Note”), in exchange for the Original Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.          Exchange; Forbearance. The closing of the Exchange (the “Closing”)
will occur on or before November 12, 2019 (or such later date as the parties
hereto may agree in writing) following the satisfaction or waiver of the
conditions set forth herein (such date, the “Closing Date”). Pending the Closing
up to and through 5:00 pm Eastern Standard time on November 15, 2019, the
Investor shall take no action to enforce its rights under the Original Note. On
the Closing Date, subject to the terms and conditions of this Agreement, the
Investor and the Company shall exchange the Original Note for the New Note. At
the Closing, the following transactions shall occur (such transactions in this
Section 1, the “Exchange”):

 

1.1.       On the Closing Date, the Company shall issue the New Note to the
Investor. Promptly after the Closing Date, but in no event more than one Trading
Day after the Closing Date, the Company shall deliver an executed original New
Note to the Investor. On the Closing Date, the Investor shall be deemed for all
purposes to have become the holder of record of the New Note, irrespective of
the date the Company delivers the New Note to the Investor. Upon receipt of the
executed original of the New Note in accordance with this Section 1.1, all of
the Investor’s rights under the Original Note shall be extinguished (including,
without limitation, the rights to receive, as applicable, any premium,
make-whole amount, accrued and unpaid interest or dividends thereon or any other
shares of the Common Stock of the Company with respect thereto).

 

1.2.       It shall be a condition to the obligation of the Investor, on the one
hand, and the Company, on the other hand, to consummate the Exchange
contemplated hereunder that the other party’s representations and warranties
contained herein are true and correct on the Closing Date with the same effect
as though made on such date, unless waived in writing by the party to whom such
representations and warranties are made.

 

2.          Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that:

 

2.1       Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation
nor default of any of the provisions of its certificate of incorporation, bylaws
or other organizational or charter documents. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, and no claim, action or
proceeding of any kind has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

2.2       Authorization. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Company and shall constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby and thereby will not: (i) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party or by which it is bound; or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities or
“blue sky” laws) applicable to the Company, provided Exchange Approval (as
hereinafter defined) is obtained in a timely manner.

 



   

 

 

2.3       Valid Issuance of the New Note. The New Note when issued and delivered
in accordance with the terms of this Agreement, for the consideration expressed
herein, and the Common Stock when issued in accordance with the terms of this
Agreement will be duly and validly issued, fully paid and non-assessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.

 

2.4       Issuance of Common Stock. Upon the issuance of any Common Stock
pursuant to the terms of this Agreement and the New Note, the Common Stock shall
be freely tradable under Section 3(a)(9) of the Securities Act of 1933 and Rule
144 thereunder as more fully described in the New Note.

 

2.5       Compliance With Laws. The Company has complied in all material
respects with all laws, rules, and regulations applicable to it and its
business, and the Company has not received notice of any such violation.

 

2.6       Consents; Waivers. No consent, waiver, approval or authority of any
nature, or other formal action, by any person or entity, not already obtained,
other than Exchange Approval, is required in connection with the execution and
delivery of this Agreement by the Company or the consummation by the Company of
the transactions provided for herein and therein.

 

2.7       Acknowledgment Regarding Investor’s Purchase of the New Note. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of arm’s length purchaser with respect to this Agreement and the
Exchange and the transactions contemplated hereby and thereby and that the
Investor is not: (i) an officer or director of the Company; (ii) an “affiliate”
of the Company (as defined in Rule 144 promulgated under the Securities Act); or
(iii) to the knowledge of the Company, a “beneficial owner” of 4.99% or more of
the shares of Common Stock (as defined for purposes of Rule 13d-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”). The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Exchange, this
Agreement, any other document or agreement delivered in connection herewith or
therewith or the transactions contemplated hereby and thereby, and any advice
given by the Investor or any of its representatives or agents in connection with
the Exchange, this Agreement, any other document or agreement delivered in
connection herewith or therewith or the transactions contemplated hereby and
thereby is merely incidental to the Investor’s acceptance of the New Note. The
Company further represents to the Investor that the Company’s decision to enter
into the Exchange has been based solely on the independent evaluation by the
Company and its representatives.

 

2.8       Absence of Litigation. Other than as set forth on Schedule 2.8, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending or
threatened against or affecting the Company, the Common Stock, the Original
Note, the New Note or any of the Company’s officers or directors in their
capacities as such, other than what is disclosed in the Company’s public
filings.

 

2.9       Disclosure. Upon receipt or delivery by the Company of any notice or
other document in accordance with the terms of this Agreement, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, non-public information relating to the Company, the
Company shall within one Trading Day after any such receipt or delivery publicly
disclose such material, non-public information on a Current Report on Form 8-K
or otherwise.

 

3.          Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

 

3.1.       Organization. The Investor is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of California,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Investor is not in
violation nor default of any of the provisions of its articles of incorporation,
bylaws or other organizational or charter documents. The Investor is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, and no
claim, action or proceeding of any kind has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

3.2.       Authorization. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and the consummation by the Investor of the transactions contemplated
hereby and thereby will not: (i) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party or by which it is bound; or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities or
“blue sky” laws) applicable to the Investor.

 



   

 

 

3.3.       Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the New Note, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the New Note.

 

3.4.       No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the New Note or the
fairness or suitability of the investment in the New Note nor have such
authorities passed upon or endorsed the merits of the offering of the New Note.

 

3.5.       Ownership of Securities. The Investor owns and holds, beneficially
and of record, the entire right, title, and interest in and to the Original Note
free and clear of all rights and liens (other than pledges or security interests
(x) arising by operation of applicable securities laws and (y) that the Investor
may have created in favor of a prime broker under and in accordance with its
prime brokerage agreement with such broker). The Investor has full power and
authority to transfer and dispose of the Original Note to the Company free and
clear of any right or lien. Other than the transactions contemplated by this
Agreement, there is no outstanding, plan, pending proposal, or other right of
any person or entity to acquire all or any part of the Original Note or any
shares of Common Stock issuable upon the delivery of the Issuance Notice and
corresponding deduction of the face amount of the New Note.

 

3.6.       No Short Sales or Hedging Transactions. The Investor covenants and
agrees that neither it, nor any Affiliate acting on its behalf or pursuant to
any understanding with it will execute any Short Sales of the Common Stock or
(ii) hedging transaction, which establishes a net short position with respect to
the Common Stock, during the period commencing with the execution of this
Agreement and ending on the earlier of the Maturity Date of the New Note;
provided that this provision shall not operate to restrict the Investor's
trading under any prior securities purchase agreement containing contractual
rights that explicitly protects such trading in respect of the previously issued
securities.

 

4.          Additional Covenants

 

4.1.       Disclosure. The Company shall, on or before 8:30 a.m., New York, New
York time, within one Trading Day after the date of this Agreement, file with
the Securities and Exchange Commission a Current Report on Form 8-K disclosing
all material terms of the transactions contemplated hereby and attaching the
form of this Agreement and the New Note as exhibits thereto (collectively with
all exhibits attached thereto, the “8-K Filing”). From and after the issuance of
the 8-K Filing, the Investor shall not be in possession of any material,
nonpublic information received from the Company or any of its officers,
directors, employees, affiliates or agents, that is not disclosed in the 8-K
Filing.

 

4.2.       Blue Sky. The Company shall make all filings relating to the Exchange
required by Regulation D under the Securities Act and under applicable
securities or “blue sky” laws of the states of the United States following the
date hereof.

 

4.3.       Fees and Expenses. Except as otherwise set forth above, each party to
this Agreement shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. Notwithstanding the foregoing, the Company has
agreed to reimburse the Investor for up to $5,000 of documented attorneys’ fees,
which sum is part of the principal of the New Note.

 

4.4.       Noncircumvention. The Company hereby covenants and agrees that the
Company will not, by amendment of the Company’s certificate of incorporation or
other charter documents, bylaws or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issue or sale
of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Agreement, and will at all
times in good faith carry out all of the provisions of this Agreement take all
action as may be required to protect the rights of the Investor under this
Agreement. Without limiting the generality of the foregoing or any other
provision of this Agreement, the Company (a) shall not increase the par value of
any shares of Common Stock issuable pursuant to the terms of this Agreement
above the Conversion Price (as defined in the New Note) then in effect, and
(b) shall take all such actions as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and non-assessable shares
of Common Stock upon issuance of such Common Stock to the Investor pursuant to
the terms of this Agreement. Notwithstanding anything herein to the contrary, if
at any time the Investor is not permitted receive all the shares of Common Stock
the Investor is entitled to receive pursuant to the terms of this Agreement for
any reason, the Company shall use its best efforts to promptly remedy such
failure, including, without limitation, obtaining such consents or approvals as
necessary to permit the issuance of such shares of Common Stock.

 



   

 

 

5.          Miscellaneous

 

5.1.       Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

5.2.       Governing Law; Exclusive Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in New York County, New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each of the parties hereby waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

 

5.3.       Notices. All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar overnight
next business day delivery, or by email followed by overnight next business day
delivery, to the address as provided for on the signature page to this
agreement.

 

5.4.       Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Investor.

 

5.5.       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

5.6.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

5.7.       Survival. The representations, warranties and covenants of the
Company and the Investor contained herein shall survive the Closing and delivery
of the New Note.

 

6.          Definitions. For purposes of this Agreement, the following words and
terms shall have the following meanings:

 

6.1.       “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

6.2.       “Exchange Act” means the Securities Exchange Act of 1934.

 

6.3.       “Liens” means a lien, charge, pledge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction.

 

6.4.       “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

6.5.       “Principal Market” means any of The New York Stock Exchange, the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Select Market, the Nasdaq
Global Market, the OTCQB, the OTCQX, the OTC Pink or any other market operated
by the OTC Markets Group Inc. or any successors of any of these exchanges or
markets.

 

6.6.       “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act.

 



   

 

 

6.7.       “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00 p.m., New York time) unless such day
is otherwise designated as a Trading Day in writing by the Investor or (y) with
respect to all determinations other than price determinations relating to the
Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 

6.8.       “Transaction Documents” means this Agreement, the New Note and all
exhibits and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

 

 

 

[SIGNATURES ON THE FOLLOWING PAGE]

 



   

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

 



 

COMPANY:

 

   

DPW HOLDINGS, INC.

 

 

 

    By:       

Name: Milton C. Ault, III

Title: Chief Executive Officer

               

Address for Notices:

 

201 Shipyard Way, Suite E

Newport Beach, CA 92663

 



 



   

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

 



  INVESTOR:                             By:         

Name:

Title:

               

Address for Notices:

 

 

Email:

 

EIN#:

 



 

 

 



 

 

 

 